In a proceeding pursuant to subdivision 5 of section 50-e of the General Municipal Law for leave to serve a notice of claim, the appeal is from so much of an order of the Supreme Court, Nassau County, entered July 1, 1965, as granted the application with respect to the infant claimant. Order reversed insofar as appealed from, on the law, without costs, and application denied as to the infant claimant as well as the adult claimant, on the authority of Anderson v. County of Nassau (31 A D 2d 761). Beldock, P. J., Christ and Rabin, JJ., concur; Brennan and Kleinfeld, JJ., dissent and vote to affirm the order insofar as appealed from.